IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation By Sunoco           :
Pipeline L.P. of Permanent and          :
Temporary Rights of Way for the         :
Transportation of Ethane, Propane,      :
Liquid Petroleum Gas, and other         :
Petroleum Products in the Township      :
of Upper Allen, Cumberland County,      :
Pennsylvania over the Lands of          :
Patricia A. Perkins and Thomas V.       :
Perkins                                 :
                                        :
Appeal of: Patricia and Thomas          :   No. 2030 C.D. 2016
Perkins                                 :   Submitted: April 21, 2017



BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                        FILED: June 29, 2017


      Patricia A. Perkins and Thomas V. Perkins (Condemnees) appeal from the
November 10, 2016 Order of the Court of Common Pleas of Cumberland County
(common pleas) that overruled Condemnees’ Preliminary Objections (POs) to the
Declaration of Taking (Declaration) filed by Condemnor Sunoco Pipeline L.P.
(Sunoco). This case is one of several filed across the Commonwealth challenging
the propriety of Sunoco’s authority to condemn property in order to facilitate
construction of the second phase of its Mariner East Project known as the Mariner
East 2 pipeline.       We first addressed the propriety of such a taking in In re
Condemnation by Sunoco Pipeline, L.P., 143 A.3d 1000 (Pa. Cmwlth.), petition for
allowance of appeal denied, (Pa., Nos. 571, 572, 573 MAL 2016, filed December
29, 2016) (Sunoco I), an en banc decision wherein we found common pleas1 did
not err in overruling preliminary objections that were similar to those filed here.
More recently, this Court has affirmed other trial courts’ decisions overruling
similar preliminary objections, largely based upon our holding in Sunoco I. See,
e.g., In re Condemnation by Sunoco Pipeline, L.P. (Pa. Cmwlth., No. 1306 C.D.
2016, filed May 26, 2017) (Blume)2; In re Condemnation by Sunoco Pipeline L.P.
(Pa. Cmwlth., No. 565 C.D. 2016, filed May 24, 2017) (Homes for America); and
In re Condemnation by Sunoco Pipeline L.P. (Pa. Cmwlth., No. 220 C.D. 2016,
filed May 15, 2017) (Gerhart).3             Recognizing that many of their preliminary
objections are now foreclosed by Sunoco I, Condemnees abandon those issues on
appeal and instead focus on the Property Rights Protection Act (PRPA), 26 Pa.
C.S. §§ 201-207, which they contend bars condemnation for a private enterprise,
something that was not squarely addressed by Sunoco I.                      While not directly
addressed in Sunoco I, the determinations made in our prior decision still command
a finding that Sunoco, a public utility possessing a Certificate of Public
Convenience (CPC) issued by the Pennsylvania Public Utility Commission (PUC),


       1
          Sunoco I also involved an appeal of a decision by common pleas.
       2
          Blume also involved an appeal of a decision by common pleas. In fact, the parties here
stipulated to the admission of the hearing transcripts from that evidentiary hearing in lieu of live
testimony from two witnesses. (Stipulation ¶ 3, Reproduced Record (R.R.) at 336a.)
        3
          Homes for America, Blume, and Gerhart are unreported panel decisions of this Court,
which are cited in accordance with Section 414(a) of this Court’s Internal Operating Procedures,
which provides that an unreported panel decision issued by this Court after January 15, 2008,
may be cited “for its persuasive value, but not as binding precedent.” 210 Pa. Code § 69.414(a).



                                                 2
is vested with the power of eminent domain. Thus, as we did in Sunoco I, Homes
for America, Blume, and Gerhart, we find no error with common pleas’ Order and
therefore affirm.
       This case originated in February 2016 when Sunoco filed a Declaration
seeking a permanent easement of 0.25 acres, a temporary easement of 0.09 acres,
and an additional temporary workspace easement of 0.86 acres over portions of
Condemnees’ property located at 1206 South Market Street in Mechanicsburg,
Cumberland County for its planned Mariner East 2 pipeline.4 On March 24, 2016,
Condemnees filed POs to Sunoco’s Declaration, challenging the Declaration on a
number of grounds. In lieu of an evidentiary hearing, the parties submitted a
stipulated record, upon which common pleas issued its November 10, 2016 Order,
overruling all of Condemnees’ POs. This appeal followed.5
       On appeal, Condemnees challenge common pleas’ decision only as it relates
to their eighth PO – whether the condemnation is for private enterprise and thus
prohibited by the PRPA. Related to that issue is whether common pleas should
have made a determination that the condemnation was in the public’s interest.6
Sunoco responds that it is a certificated public utility and therefore fits into an
exception under the PRPA. Furthermore, it contends that the PUC has already



       4
           For an in-depth discussion of the Mariner East 2 Project, see Sunoco I, 143 A.3d at
1008-10.
       5
            In an eminent domain case disposed on preliminary objections, this Court is limited to
determining if common pleas’ necessary findings of fact are supported by competent evidence or
if an error of law or an abuse of discretion was committed. Stark v. Equitable Gas Co., LLC, 116
A.3d 760, 765 n.8 (Pa. Cmwlth. 2015).
         6
           Sunoco argues this issue is waived as it was not raised before common pleas. Because
whether the Mariner East Project is for private enterprise and for the public’s benefit are
interrelated, we will consider them in tandem.



                                                3
determined that the project is for the benefit of the public and that determination
cannot be collaterally attacked in this proceeding.
       Section 204(a) of the PRPA prohibits the use of eminent domain for private
enterprise.7 26 Pa. C.S. § 204(a).              The prohibition against condemnation for
private enterprise is subject to a number of exceptions, however. Those exceptions
are found in subsection (b) of Section 204, which provides, in pertinent part:

       (b) Exception. --

       Subsection (a) does not apply if any of the following apply:

                                     ***
            (2) The property is taken by, to the extent the party has the
       power of eminent domain, transferred or leased to any of the
       following:

                (i) A public utility or railroad as defined in [Section 102 of
       the Public Utility Code (Code),] 66 Pa. C.S. § 102 (relating to
       definitions).
26 Pa. C.S. § 204(b) (emphasis added). The exception for public utilities is
consistent with the definition of “condemnor,” which is defined as “[a]ny of the
following which is authorized by law to exercise the power of eminent domain,”



       7
           Specifically, Section 204(a) provides:

       Eminent domain for private business prohibited.

              (a) Prohibition. --

           Except as set forth in subsection (b), the exercise by any condemnor of the
       power of eminent domain to take private property in order to use it for private
       enterprise is prohibited.

26 Pa. C.S. § 204(a).



                                                    4
including “[a] public utility as defined in [the Code].” Section 202(3) of the
PRPA, 26 Pa. C.S. § 202(3). The Code, in turn, defines “public utility” as:

      (1) Any person or corporations now or hereafter owning or operating
      in this Commonwealth equipment or facilities for:

                                       ***

      (v) Transporting or conveying natural or artificial gas, crude oil,
      gasoline, or petroleum products, materials for refrigeration, or oxygen
      or nitrogen, or other fluid substance, by pipeline or conduit, for the
      public for compensation.

66 Pa. C.S. § 102 (emphasis added). Thus, to determine whether the PRPA applies
to the condemnation in this case, we must determine whether Sunoco is a “public
utility.” We already concluded in Sunoco I that it is a “public utility,” and because
the stipulated record before common pleas is similar to the records developed in
Sunoco I and the other related cases, we reach the same conclusion here.
      Sunoco’s regulation as a public utility began in 2002 when Sunoco acquired
the assets of Sun Pipe Line Company (Sun) and Atlantic Pipeline Corporation
(Atlantic), which were public utilities under the PUC’s jurisdiction.           Upon
application by Sunoco, the PUC issued its first CPC, approving Sunoco to
transport petroleum products and refined petroleum products as a public utility in
Sun’s and Atlantic’s former service territories. At that time, the PUC found that
the transfer of assets to Sunoco “provides an affirmative public benefit” and is
“necessary or proper for the service, accommodation, convenience, or safety of the
public, and that [Sunoco’s] application is in the public interest and should be
approved.” (R.R. at 723a-24a.) Subsequently, Sunoco sought and obtained a
number of other CPCs and orders from the PUC, specifically related to the Mariner
East Project, including an Order dated July 24, 2014, in which the PUC reaffirmed


                                         5
Sunoco’s      authority    to   transport   petroleum   products   between   Delmont,
Westmoreland County, and Twin Oaks, Delaware County; an Order dated August
21, 2014, in which the PUC approved a tariff for Sunoco’s west-to-east intrastate
movement of propane from Mechanicsburg, Cumberland County, to Twin Oaks,
Delaware County; an Order dated August 21, 2014, in which the PUC granted
Sunoco a CPC authorizing it to provide intrastate transportation service of
petroleum products in Washington County, which expanded the service territory in
which Sunoco is authorized to provide its Mariner East service; an Order dated
January 15, 2015, in which the PUC approved a tariff for Sunoco’s west-to-east
intrastate movement of propane, reflecting a new origin point of Houston,
Washington County; and an Order dated March 26, 2015, in which the PUC
approved a supplemental tariff for intrastate shipments from Delmont,
Westmoreland County to Twin Oaks, Delaware County.
      Sunoco’s power of eminent domain as a public utility emanates from the
Code and the Business Corporation Law of 1988 (BCL).8 Under Section 1104 of
the Code, 66 Pa. C.S. § 1104, in order to have the authority to exercise the power
of eminent domain, a public utility must possess a CPC issued by the PUC
pursuant to Section 1101 of the Code, 66 Pa. C.S. § 1101. Further, Section
1511(a)(2) of the BCL, 15 Pa. C.S. § 1511(a)(2), provides that “public utility
corporations” may exercise the power of eminent domain to condemn property for
the transportation of, inter alia, natural gas and petroleum products. Section 1103
of the BCL, 15 Pa. C.S. § 1103, defines public utility corporation as “[a]ny
domestic or foreign corporation for profit that . . . is subject to regulation as a


      8
          15 Pa. C.S. §§ 1101-9507.



                                             6
public utility by the [PUC] or an officer or agency of the United States.”9 Sunoco
qualifies as a public utility with the power of eminent domain under both the Code
and BCL. Sunoco I, 143 A.3d at 1016. Thus, we conclude that PRPA does not bar
Sunoco’s Declaration for Condemnees’ property.
       Condemnees argue that the analysis should not end there, however. They
contend that common pleas had to determine whether the project was for the
public’s benefit.      In support of this argument, they argue there is currently
sufficient capacity to serve Pennsylvanians, and because there is no need to expand
service, this demonstrates the project is not “for the public.” They also point to the
amount of revenue that they project will be generated as evidence that Sunoco’s
project is solely for its own gain.10
       Condemnees are correct that in order to exercise the power of eminent
domain to take an individual’s private property rights, the taking must be for the
public’s benefit. However, here, the PUC has already made that determination. As
we explained in Sunoco I, in its July 24, 2014 Order, the PUC found that the
intrastate pipeline service proposed by Sunoco would result in “numerous potential
public benefits” by allowing Sunoco “to immediately address the need for

       9
          The Federal Energy Regulatory Commission (FERC) is an agency of the United States
that may regulate an entity as a public utility under this section. Sunoco is regulated by the PUC
for the intrastate portion of its pipeline and by FERC for the interstate portion of its pipeline.
Sunoco I, 143 A.3d at 1015.
        10
           According to Condemnees, Sunoco stands to make $875,435 per day or approximately
$319.5 million per year on the project. (Condemnees’ Br. at 24-25.) To reach this number, they
multiply the tariff rate of 3 cents per gallon by the pipeline’s capacity of 275,000. However,
instead of using 3 cents ($0.031834 to be exact), Condemnees use 3 dollars (or $3.1834 to be
exact), which results in significantly overstated income. Using the correct figure ($0.031834)
times 275,000 equals $8,754.35 per day or approximately $3 million per year in gross income.
There is no evidence of what Sunoco’s capital and operating expenses would be, which would
offset these amounts.



                                                7
uninterrupted deliveries of propane in Pennsylvania and to ensure that there is
adequate pipeline capacity to meet peak demand for propane during the winter
heating season.” Id. at 1019. We further noted that the PUC’s August 21, 2014
Order, which authorized the provision of intrastate petroleum and refined
petroleum products pipeline transportation service in Washington County, stated
that:

        [W]e believe that approval of this Application is necessary and
        proper for the service, accommodation, and convenience of the
        public. We believe granting Sunoco authority to commence intrastate
        transportation of propane in Washington County will enhance
        delivery options for the transport of natural gas and natural gas
        liquids in Pennsylvania. In the wake of the propane shortage
        experienced in 2014, Sunoco’s proposed service will increase the
        supply of propane in markets with a demand for these resources,
        including in Pennsylvania, ensuring that Pennsylvania’s citizens
        enjoy access to propane heating fuel. Additionally, the proposed
        service will offer a safer and more economic transportation
        alternative for shippers to existing rail and trucking services.

Id. (emphasis added).
        “A CPC issued by PUC is prima facie evidence that PUC has determined
that there is a public need for the proposed service and that the holder is clothed
with the eminent domain power.” Id. at 1018. If the PUC finds there is a public
need for the project, it necessarily follows that the project also serves a public
purpose.
        In Sunoco I, we explained that courts of common pleas have jurisdiction to
review whether a condemnor meets the BCL requirements but does not have
jurisdiction to revisit the PUC adjudications. Id. Otherwise, “[t]he administrative
system of this Commonwealth would be thrown into chaos if we were to hold that
agency decisions, reviewable by law by the Commonwealth Court, are also


                                         8
susceptible to collateral attack in equity in the numerous common pleas courts.”
Id. (quoting Aitkenhead v. Borough of West View, 442 A.2d 364, 367 n.5 (Pa.
Cmwlth. 1982)).
        In Sunoco I, we similarly found that the Eminent Domain Code,11 which
governs process and procedure in condemnation proceedings, does not permit a
common pleas court to review the public need for a proposed service by a public
utility that has been issued a CPC. Id. at 1019; see also Fairview Water Co. v. Pa.
Pub. Utility Comm’n, 502 A.2d 162, 167 (Pa. 1985) (“Once there has been a
determination by the PUC that the proposed service is necessary and proper, the
issues of scope and validity and damages must be determined by a Court of
Common Pleas exercising equity jurisdiction.”) As explained by our Supreme
Court, the Legislature did not intend for courts to weigh the various factors that go
into granting a CPC. Phila. Suburban Water Co. v. Pa. Pub. Utility Comm’n, 229
A.2d 748, 754 (Pa. 1967).
        Notably, Condemnees do not challenge the specific taking of their property
for the easements. Instead, they seek to attack the Mariner East 2 pipeline project
as a whole. As evidenced by its Orders and CPCs, the PUC has already expressly
determined, on more than one occasion, that the proposed pipeline is for the
public’s benefit. See 66 Pa. C.S. § 1103(a) (“A certificate of public convenience
shall be granted by order of the commission, only if the commission shall find or
determine that the granting of such certificate is necessary or proper for the
service, accommodation, convenience, or safety of the public.”) (emphasis
added). Thus, common pleas did not err in not engaging in a public use analysis.
The mere fact that Sunoco as a private business entity stands to profit does not

   11
        26 Pa. C.S. §§ 101-1106.



                                         9
transform the public nature of the pipeline. See In re Legislative Route 62214,
Section 1-A, 229 A.2d 1, 3 (Pa. 1967) (“[A] taking does not ‘lose its public
character merely because there may exist in the operation some feature of private
gain, for if the public good is enhanced it is immaterial that a private interest also
may be benefited.’”) (quoting Belovsky v. Redev. Auth. of City of Phila., 54 A.2d
277, 283 (Pa. 1947)). Also, the mere existence of adequate service does not
preclude additional service being authorized by the PUC. Morgan Drive Away,
Inc. v. Pa. Public Utility Comm’n, 515 A.2d 1048, 1049 (Pa. Cmwlth. 1986).
      Based upon the foregoing, we affirm the Order of common pleas.




                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge




                                         10
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation By Sunoco          :
Pipeline L.P. of Permanent and         :
Temporary Rights of Way for the        :
Transportation of Ethane, Propane,     :
Liquid Petroleum Gas, and other        :
Petroleum Products in the Township     :
of Upper Allen, Cumberland County,     :
Pennsylvania over the Lands of         :
Patricia A. Perkins and Thomas V.      :
Perkins                                :
                                       :
Appeal of: Patricia and Thomas         :   No. 2030 C.D. 2016
Perkins                                :


                                 ORDER
      NOW, June 29, 2017, the Order of the Court of Common Pleas of
Cumberland County, in the above-captioned matter, is AFFIRMED.




                                     _____________________________________
                                     RENÉE COHN JUBELIRER, Judge